DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is not clearly understood because “said plurality of secondary cargo supports” lacks a clear antecedent basis.  The examiner believes this should be –said plurality of cargo supports--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voglmayr (US 2009/0189403).
Voglmayr discloses a transportable housing system comprising a lower housing formed by the floor and sidewalls (30) of the truck bed and an upper housing (80) formed by the top panel (82) and side panels (84), as shown in Figure 10.  Extendible vertical members (12a-12d,16a-16d) can vertically shift the upper housing (80) relative to the lower housing, as shown in Figure 10.  A rack system (20a,20b) is supported on the upper housing (80) and comprises a plurality of legs (24) extending upward from the upper housing (80) and cargo supports (26) attached to the plurality of legs (24), as shown in Figure 10.  In reference to claim 2, the rack system includes a plurality of leg receivers (16a-16d) attached to the upper housing (80) and configured to releasably engage the plurality of legs (24), as shown in Figure 10 and disclosed in paragraph [0045].  In reference to claim 4, the cargo supports (26) extend generally horizontally from one leg (24) to another leg (24), as shown in Figure 10.  In reference to claims 6 and 11, the upper portion of leg (24) extends generally perpendicular from the cargo support (26) and meets the claim limitation for the elongated structural elements, as shown in Figure 10.  In reference to claims 7 and 12, the elongated structural .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voglmayr (US 2009/0189403).
Voglmayr discloses the leg receivers sliding into channels in each leg, as disclosed in paragraph [0045].  Voglmayr does not disclose the legs sliding into channels in each leg receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the leg receivers with channels instead of the legs of Voglmayr so the legs slide into the leg receivers as an obvious reversal of parts that does not alter the function or operation of the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Voglmayr (US 2009/0189403) in view of Nicholls (8,474,767).
Voglmayr does not disclose an extension that slides in a channel of the cargo support.
Nicholls teaches providing extensions (35) in a channel to adjust the width of the cargo support by sliding the extensions (35) in the cargo support channel, as shown in Figures 3-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a channel in the cargo support of Voglmayr that slidingly receives extensions, as taught by Nicholls, to allow for adjustment of the width of the cargo support to provide support where needed and allow for a stored position that minimizes occupied space.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voglmayr (US 2009/0189403) in view of Fisher (6,059,159).
Voglmayr discloses the first lower ends of the legs (24) being detachably connected to the leg receivers (16a-16d), as disclosed in paragraph [0045].  However, Voglmayr does not disclose the cargo support receivers or the elongated structural elements.
Fisher teaches providing cargo support receivers at the upper second end of the cargo legs (304) to receive cargo supports (302), as shown in Figures 9-11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cargo support receivers at the .
Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Voglmayr (US 2009/0189403) in view of Fisher (6,059,159), further in view of Mather et al. (7,178,848).
Voglmayr discloses the first lower ends of the legs (24) being detachably connected to the leg receivers (16a-16d), as disclosed in paragraph [0045].  However, Voglmayr does not disclose the cargo support receivers or the elongated structural elements.
Fisher teaches providing cargo support receivers at the upper second end of the cargo legs (304) to receive cargo supports (302), as shown in Figures 9-11.
Mather et al. teaches providing elongated structural elements (34) from cargo supports (32), as shown in Figures 1 and 6.  In reference to claim 15, the elongated structural elements comprise ends having for detachably connecting the elongated structural elements (34) to the plurality of cargo supports, as shown in Figures 1 and 6.  In reference to claim 17, the elongated structural members (34) extend generally perpendicular from the cargo supports (32), as shown in Figures 1 and 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
	provide cargo support receivers at the upper second end of the cargo legs of Voglmayr to receive cargo supports, as taught by Fisher, to allow the rack system to be taken apart for easy storage; and,
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 13, in view of Burke (6,186,571).
Voglmayr, as modified, does not disclose the second ends of the cargo legs extend at an angle relative to the first ends of the cargo legs.
Burke teaches forming legs (14,15) with an upper portion at one angle above element (16) and a lower portion below element (16) and angled relative to the upper portion, as shown in Figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second end of the cargo legs of Voglmayr, as modified, extending at angles relative to the first ends, as taught by Burke, improve rigidity of the rack.  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 13, in view of Nicholls (8,474,767).
Voglmayr, as modified, does not disclose an extension that slides in a channel of the cargo support.
Nicholls teaches providing extensions (35) in a channel to adjust the width of the cargo support by sliding the extensions (35) in the cargo support channel, as shown in Figures 3-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a channel in the cargo support of .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 13.
Voglmayr, as modified, discloses the leg receivers sliding into channels in each leg, as disclosed in paragraph [0045].  Voglmayr, as modified, does not disclose the legs sliding into channels in each leg receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the leg receivers with channels instead of the legs of Voglmayr, as modified, so the legs slide into the leg receivers as an obvious reversal of parts that does not alter the function or operation of the system.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 16, 2021